Oliver, Judge:
The protests enumerated in schedule “A,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiffs and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed YJP by Examiner *350V. J. Pettier on the invoices accompanying the entries covered by the protests listed in the attached Schedule A which Schedule A is made a part of this stipulation, which were classified as baseballs with duty at 15% ad valorem under Paragraph 1502, Tariff Act of 1930, T.D. 53865 and T.D. 53877, consist of recreation softballs not wholly or in chief value of rubber, of the same kind in all material respects as the recreation balls that were the subject of decision in the case of The Lannom Manufacturing Co. v. United States, C.D. 2556, and therein held classifiable with duty at 10% ad valorem under Paragraph 1502 of the same Act as modified, T.D. 51802.
It is further stipulated and agreed that the record in the case of The Lannom Manufacturing Co. v. United States, C.D. 2556, be incorporated in the record in these cases, and that the protests be submitted on this stipulation.
On the agreed facts and following our cited decision on the law, we hold the articles in question, as hereinabove identified, to be properly dutiable at the rate of 10 per centum ad valorem under paragraph 1502 of the Tariff Act of 1930, as modified, as all other balls, not wholly or in chief value of rubber.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.